Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the office action mailed on 11/10/21 is withdrawn due to the finding of new references.  A new ground of rejection is as followed.
The after final amendment is entered.  Claim 1 is amended and claim 3 is cancelled.  Claims 1-2,4-12 are pending.
Claim Rejections - 35 USC § 112
Claims 1-2, 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on 1/10/22, applicant amends claim 1 to add the limitation “ the additional fat contributing at least 25% of the fat content of the dough from which the rotary molded dough pieces are made”.  The limitation is not supported by the original disclosure.  Applicant points to  paragraphs 29 and 31.  Paragraph 0029 discloses “ 25% or up to 50%”; however, the disclosure of 25% is directed to the initial dough, not the additional fat that is mixed with the initial dough.  Paragraph 0031 discloses from about 10-25%; however, the 25% is referred to the total fat of the dough, not the additional fat that is added to the initial dough.  There is no disclosure of the additional fat contributing at least 25% of the fat content as now claimed.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin ( 5855945) in view Rade-Kukic ( 2018/0317502).

Laughlin does not disclose forming dough pieces using rotary molding machine,  mixing sequence as in claim 5, adding particulates as in claim 6 and the configuration as in claims 7-8,10-11.
Rade-Kukic discloses making biscuits.  Rade-Kukic discloses the biscuit can be formed by various methods including wire-cutting, rotary molding, stamping or rotary cut.  For instance, the biscuit can be rotary molded or cut out of a dough sheet.  ( 0051)
Laughlin discloses that after the dough is made, it is processed.  It would have been obvious to one skilled in the art to use known processing to process the dough depending on the product made.  For instance, it would have been obvious to one skilled in the art to use rotary molding as taught in Rade-Kukic to form biscuit dough pieces.   It would have been obvious to one skilled in the to alter sequence of mixing in forming the mixture.  It is known that sugar is readily soluble in water.  Thus, it .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin in view of Rade-Kukic as applied to claims 1-2,4-8,10-12 above, and further in view of Mihalos (2009/0291169).
Laughlin in view of Rade-Kukic does not disclose cup shape.
Mihalos discloses a cup shape cookies formed by rotary molding.  ( see abstract)
It would have been obvious to form the dough pieces in cup shape as shown in Milalos when desiring such configuration.  Changing the shape is an obvious matter of design choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 20, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793